On Application for Costs:
Appellee Bank of Hawaii has filed an application for costs to be added to the court’s mandate of December 11, 1990, affirming the trial court’s decision. Appellee states that pursuant to the terms of appellants’ promissory note, appellants are obligated to pay for reasonable attorney fees up to 25 % of the unpaid amounts.
The trial court’s amended judgment of February 3, 1989, affirmed by this court on December 11, 1990, found that the appellants’ obligation to appellee, including the outstanding principal and interest, totaled $8,858.21. Appellee states that attorney’s fees and cost now total $1,956.50, which is less then 25 % of the judgment against the appellants and is therefore authorized under the terms of the note.
Appellee brings this motion pursuant to Appellate Court Rule 39(d) and/or (e). However, Rule 39(d) requires that a party who desires costs to be taxed shall state them in an itemized and verified bill of costs which shall be filed with the clerk, with .proof of service, within 14 days after the entry of judgment. No such itemized bill was submitted to the court, and the application for costs itself was filed on January 14, 1991, while the opinion and judgment of this court was filed on December 11, 1990.
Accordingly, as appellee has not yet submitted a properly itemized bill of costs and has not yet explained its apparently overdue filing time, the court hereby DENIES appellee’s application for costs to *77be added to the mandate.